OPINION AND ORDER

Shannon P. Ragland of Lebanon, Kentucky, has been charged with 40 counts of theft by failure to make required disposition of property over $300.00, each a class D felony, in violation of KRS 514.070, and 62 counts of theft by failure to make required disposition of property less than $300.00, each a class A misdemeanor, also in violation of KRS 514.070.
These charges arose during the period of January 1994 through May 1994 while Rag-land was an employee of Theodore H. Lavit and James H. Abell. Ragland admits to collecting fees from clients and failing to make the required disposition to his employers of the moneys collected.
Ragland admits to the course of conduct alleged in the Marion Circuit Court indictment and has agreed to tender his resignation from the practice of law in Kentucky and as a member of the Kentucky Bar Association. He was admitted to practice law in Kentucky in 1993.
Ragland also has admitted that his criminal conduct is in violation of SCR 3.130-8.3(b) which provides that it is professional misconduct for a lawyer to commit a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer.
Ragland acknowledges that he has a desire to terminate the disciplinary proceedings against him by surrendering his license to practice law in the Commonwealth of Kentucky under terms of disbarment.
The admission of the criminal conduct underlying the indictment is of such a nature as to put in issue his fitness to continue to practice law and brings the legal profession into disrepute. Cf. Kentucky Bar Assn. v. Cline, Ky., 814 S.W.2d 925 (1991). The Kentucky Bar Association has indicated that his motion to resign his license under terms of disbarment is acceptable.
Therefore, it is ordered that the motion of Shannon P. Ragland to resign from the practice of law in the Commonwealth of Kentucky under terms of disbarment is granted.
It is further ordered that:
1) Ragland shall not be permitted to engage in the practice of law in Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his license and membership in the Kentucky Bar Association.
2) Ragland shall not file an application for reinstatement for a period of five years from July 6, 1995.
3) Any application for reinstatement shall be governed by KRS 3.520 or any subsequent amendment thereto regarding reinstatement in ease of disbarment.
4) All disciplinary proceedings against Ragland shall be terminated and the cost thereof shall be paid by him in accordance with SCR 3.450.
*6155) Pursuant to SCR 3.390, Ragland is hereby ordered to provide notice to any clients he currently represents of his inability to provide further legal services, to notify all courts in which he has matters pending of his resignation under terms of disbarment and to provide the director of the Kentucky Bar Association with a copy of all such letters simultaneously to their mailing.
All concur except LEIBSON, J., not sitting.
/s/ Robert F. Stephens Chief Justice